Case 3:17-cv-02183-MEM Document 55 Filed 06/11/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

ROBERT STOUD CIVIL ACTION
Plaintiff
v.
SUSQUEHANNA COUNTY
Defendant No. 3:17-CV-2183-MEM

 

PLAINTIFF’S SUPPLEMENTAL RESPONSIVE STATEMENT

NOW COMES, the Plaintiff, Robert Stoud, by and through his counsel, and
in support of this motion, avers as follows:

1. Defendant filed a Motion for Summary Judgment on November 29, 2018
(Doc. 30).

2. Both parties fully briefed the issue and are awaiting a ruling from this
Honorable Court.

3. Subsequent to the submission of briefs, on May 19, 2020, a lawsuit was filed
in the United States District Court for the Middle District of Pennsylvania
captioned as “Michael Giangrieco v. Susquehanna County; Elizabeth
Arnold; and Judith Herschel” docketed to 3:20-CV-817-JEJ (“the
Giangrieco lawsuit”). A copy of the Giangrieco lawsuit is attached hereto

and incorporated herein as Exhibit A.
Case 3:17-cv-02183-MEM Document 55 Filed 06/11/20 Page 2 of 4

4, The Giangrieco lawsuit makes allegations that are pertinent to this matter.
See § 14-19 of Exhibit A.
5. These allegations include, inter alia, the following:
a. The County’s insurance company preparing documents in response to
an EEOC complaint filed by Stoud and another employee against the
County which were false and inaccurate.
b. The County’s insurance company being informed of the false
statements and being told to change the same.
c. County employees being asked to lie regarding the EEOC complaint
to protect Commissioner Arnold.
6. These allegations are material to deciding the summary judgment motion.
7. These allegations raise an issue of material fact that must be decided by a
jury and warrant the denial of summary judgment. See, Fed.R.Civ.P. 56(c);
Anderson y. Liberty Lobby, Inc., 477 U.S. 242 (1986); Berner Int’| Corp. v.
Mars Sales Co., 987 F.2d 975, 978 (3d Cir. 1993).
WHEREFORE, the Plaintiff respectfully requests that this Honorable Court
deny the Motion for Summary Judgment.
Respectfully Submitted:
/s/ Gerard M. Karam, Esquire

Gerard M. Karam, Esquire
Atty. ID# PA 49625
Case 3:17-cv-02183-MEM Document 55 Filed 06/11/20 Page 3 of 4

/s/ Christopher J. Szewczyk, Esquire
Christopher J. Szewezyk, Esquire
Atty. ID # PA 306689

Mazzoni, Karam, Petorak, and
Valvano

321 Spruce Street

Suite 201

Scranton, PA 18503

P: (570) 348-0776

F: (570) 348-2755
Case 3:17-cv-02183-MEM Document 55 Filed 06/11/20 Page 4 of 4

CERTIFICATE OF SERVICE

I, Gerard M. Karam, Esquire, hereby certify that I have served a true and
correct copy of the foregoing document via electronic service/ECF system on the

11" day of June, 20120.

/s/ Gerard M. Karam, Esquire
Gerard M. Karam, Esquire
